Citation Nr: 1225420	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  12-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 5, 2003 for the grant of service connection for (PTSD).  

(The claims for entitlement to increased ratings for abdominal cramps with diarrhea, mitral valve prolapse (MVP) and service connection for metabolic myopathy are the subject of  a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the Air Force from March 1971 to June 1974 and with the Navy from August 1977 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted entitlement to service connection for PTSD and assigned an initial 30 percent evaluation effective February 5, 2003.  

There is some question in the record as to whether the claims for an initial rating and earlier effective date for PTSD are properly before the Board.  Following the February 2009 rating decision that awarded the benefit, the Veteran filed a timely notice of disagreement in May 2009, and a SOC was purportedly mailed in October 2010 to the Veteran and his attorney representative.  However, the SOC that was attached to the October 2010 letter from the RO was dated November 12, 2010, almost a month after the date on the cover letter.  

In a March 2011 correspondence, the Veteran's attorney stated that he had not received a SOC in response to the May 2009 notice of disagreement.  In a November 2011 letter, the Board informed the Veteran and his attorney that no substantive appeal was received in response to the October 2010 SOC (which was provided as an enclosure), and the appeals for an increased initial rating and earlier effective date for PTSD were closed by the RO.  In January 2012, the Veteran's attorney submitted a substantive appeal in response to the November 2011 copy of the SOC.  As the record clearly documents a discrepancy in the dates of the SOC and its accompanying cover letter, the Board finds that the Veteran and his attorney representative were not provided a copy of the SOC until November 2011 and the January 2012 substantive appeal properly perfected the appeal.  The claims for a higher initial rating and earlier effective date for PTSD are therefore properly before the Board.  

As noted above, the Board is addressing several other claims on appeal in a separate decision.  During the pendency of this appeal, jurisdiction over the claims file was transferred from the Philadelphia RO to the Atlanta RO.  The claims addressed in this decision arise from a February 2009 rating decision issued by the current agency of original jurisdiction (AOJ), i.e. the Atlanta RO, while the other claims originate from rating decisions issued by the earlier AOJ in Philadelphia.  BVA Directive 8430 specifically provides that matters arising out of two or more AOJs will be addressed in separate decisions.  See BVA Directive 8430, section 14(c)(1).  Thus, the claims for entitlement to increased ratings for abdominal cramps with diarrhea, mitral valve prolapse, and service connection for metabolic myopathy are addressed in a separate Board decision. 

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Atlanta RO.


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in an unappealed May 1982 rating decision; this rating decision was subsumed by a final April 1987 Board decision.  

2.  The Veteran filed a claim to reopen in July 1989.

3.  The claim for service connection for PTSD was reopened in a November 1999 Board decision; the evidence warranting reopening of the claim did not include service department records.

4.  An effective date of April 17, 2002 is the later of the date entitlement to the benefit arose or the date a valid claim to reopen service connection was received.


CONCLUSION OF LAW

The criteria for an effective date of April 17, 2002, but not earlier, for the grant of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c)(3), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date Claim

Service connection for PTSD was granted in the February 2009 rating decision on appeal.  An initial 30 percent evaluation was assigned effective February 5, 2003.  The Veteran contends that an earlier effective date should be assigned from the date his claim to reopen the claims for entitlement to service connection for PTSD was received by VA.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, the central inquiries in this case is when the Veteran's claim to reopen service connection for PTSD was received, when entitlement to the benefit arose, and whether the reopening of the claim was based on service department records. 

The Veteran's original claim for service connection for posttraumatic stress neurosis (PTSN) or other nervous disorder was denied by the RO in a May 1982 rating decision.  The Veteran did not appeal the denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Veteran subsequently appealed a denial of a claim for service connection for an acquired psychiatric disorder to the Board.  In an April 1987 decision, the Board considered all the evidence of record pertaining to the Veteran's psychiatric condition and discussed the service treatment records and VA examinations conducted in connection with the previously denied claim for PTSN.  Although the Board did not reference the term "PTSN" in its 1987 decision, it considered the evidence put forward in support of the claim for PTSN and made its determination based on all evidence of record.  Thus, the Board finds that the April 1987 decision subsumes the May 1982 unappealed denial of service connection for PTSN under the doctrine of delayed subsuming.  See Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd sub. nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999) (a final, unappealed RO decision subsequently reviewed de novo on the merits by the Board is subsumed by the Board decision ).  

In July 1989, VA received a letter written from the Veteran to his Senator stating that he was seeking congressional assistance in obtaining disability benefits from the VA for various disabilities, including mental stress.  Under 38 C.F.R. § 3.155, any communication or action indicating an intent to apply for benefits under VA from the claimant or a Member of Congress may be considered an informal claim.  The RO considered the July 1989 letter to the Veteran's Senator as a claim to reopen service connection for a nervous condition, and in a September 1989 letter informed the Veteran that new and material evidence would be necessary to reopen the previously denied claim.  

Although the Veteran's July 1989 letter did not mention PTSD, the Board notes that the Court of Appeals for Veterans Claims (Court)  has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the July 1989 claim to reopen service connection for "mental stress" is deemed to include a claim to reopen service connection for the specific diagnosis of PTSD. 

The Board must now determine the date that entitlement to service connection for PTSD arose and whether the Veteran's claim was reopened based on new and material service department records.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The May 1982 rating decision and April 1987 Board decision that denied service connection for PTSN (now characterized as PTSD) found that the record did not establish the presence of the disability for VA purposes.  In connection with his claim to reopen filed in July 1989, the Veteran submitted several letters from private physicians indicating that he had been diagnosed and treated for PTSD.  A September 1992 VA examination also indicated that the Veteran had signs and symptoms of PTSD.  This evidence served as the basis for reopening the claim in a November 1999 Board decision as they pertained to a previously unestablished fact-i.e., the presence of a current disability.  

While the letters from the private physicians and the September 1992 VA examination provided competent medical evidence of PTSD, they did not establish a link between the Veteran's PTSD and active duty service.  The earliest medical evidence of a nexus between the Veteran's in-service stressors and PTSD dates from April 17, 2002, when the Veteran's representative submitted additional medical evidence consisting of an October 2001 examination report and March 2002 letter from two of the Veteran's private doctors.  Both physicians clearly linked the Veteran's PTSD to incidents of racial discrimination during active duty service.  These stressors were also verified by the Veteran's wife in a November 1999 statement.  Thus, the entitlement to service connection for PTSD arose in April 17, 2002, when medical evidence first established the missing element of the claim-medical evidence of a link between the current diagnosis and the Veteran's claimed stressor.   

The applicable statues and regulations are clear that the appropriate effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date of receipt of the reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the Veteran's claim to reopen was received in July 1989 and the later date is clearly April 17, 2002, the date entitlement to service connection for PTSD arose.  In addition, the new and material evidence used to reopen the Veteran's claim for service connection for PTSD in the November 1999 Board decision did not consist of service department records.  As noted above, the Board reopened the Veteran's claim in November 1999 based on receipt of competent medical evidence from VA and private physicians that the Veteran had a diagnosis of PTSD. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that that an effective date of April 17, 2002, but not earlier, is warranted for the grant of service connection for PTSD and to this extent, the claim is granted.  38 C.F.R. § 3.400(b)(2)(i).  
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date of a grant of service connection, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, regardless of whether the records are in Federal custody.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Therefore, VA has complied with the VCAA's duty to assist.


ORDER

Entitlement to an effective date of April 17, 2002, but not earlier, for the award of service connection for PTSD is granted.




REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duties to assist the Veteran in developing evidence to substantiate his claim for an initial increased rating for PTSD.  In a January 2012 brief to the Board, the Veteran's representative requested that the Veteran be provided a contemporary examination to determine the current severity of his PTSD.  The most recent VA psychiatric examination was performed in May 2008, more than four years ago.  The Board therefore finds that a new VA examination should be performed to determine the current manifestations of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability, to include whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is unemployable due to PTSD.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


